Title: Tristram Dalton to John Adams, 6 April 1784
From: Dalton, Tristram
To: Adams, John


        
          Dear Sir
          Newburyport April 6th. 1784
        
        By my friend Jona Jackson Esqr. who sailed for Ireland and England in Decer last, I did myself the pleasure of writing you fully, under date of the 5th of that month; and on the 26th I had the honor of receiving your Favors of the 8th Septemr preceding— Accept my sincere thanks for the confidential advice therein contained; which has been prudently, & I think very beneficially, communicated—
        Our mutual friend Mr Cranch has forwarded me the two pamphlets, in which Lord Richmond shews a Candor and Openness of opinion, as to the inherent Rights of the people, notwithstanding the Mists & Prejudices of Education and Rank, that few of his Peers will approve of, so far as to put it in practice. Such influence has the Crown, by means of the reveñue laws; and the Nobility, by their important place in the present Government of G B., that it is probable the British Nation, as such, would be ruined, ’eré so thorough

a reform, as is proposed by Richmond, can be adopted— Our last Advices from Ireland, which indeed are old, do not promise so complete a Reformation in that Kingdom as might be wished—
        To leave the almost ruined Kingdom of England, and the expected new one of Ireland, permit me to give you some Account of the State of Politics in this Commonwealth: which I undertake with great diffidence, hoping some abler pen may afford you such advise respectg our public affairs, as you must wish to receive; but which, I find, by former letters, has not been communicated in season—
        The General Court of this Commonwealth, after a session of more than nine weeks, was prorogued the 25th March, to the last Tuesday in May— Much public business has been passed on by them in their present sitting—and some very important business omitted, or referred—
        The definitive Treaty was communicated by the Governor, with the (enclosed) recommendations of Congress— A Committee of both Houses, consisting of Eleven, were immediately appointed to take the same into Consideration, and report—of which Committee the H’n’ble President of the Senate, and your hble Servant were members.—
        We sit twelve Evenings—and spent the time very industriously & attentively on the important Subject— The Result of the Committee you have in their report enclosed, which Report, by no means, pleased the President, being too liberal; and, as you’ll see, by the minutes thereon, was proposed by the Senate to be referred to the next Session— to this reference the House would not agree; neither would the House accept the report; rather owing to two Gentlemen, who had been of the Comee; wandring from the Question, & pressing their arguments for a singular opinion viz. that the Absentees, exceptg such as are mentioned in the fifth Article of the Treaty, had an optional right to become Citizens of the United States, or to remain the Subjects of G Britain— The passions of the Members were raised so high, on this doctrine’s being advanced, that they overlooked the plain purport of the report under Consideration, and rejected it. Nay,—so irritated were They, that when a Quire of printed hand bills, similar to one enclosed, of the doings of the Town of New Haven, were laid on the Table, by the Messenger, delivered him by a Printer’s Devil, he was instantly order’d to take the Person, who delivered them to him, into custody; but not being to be found, the Papers were order’d to be hove in the fire—
        
        The House, sensible of the necessity of acting on the Subject, chose a Comee— of seven, of their own Body, to take all the papers, relative to the Treaty, into consideration, and report— Copy of their report is herein enclosed for your perusal— This report the Senate proposed also to refer— this produced a Comee— of Conference, and that Comee, reported a bill, which you have also herein enclosed, as it passed into an Act— This Step was as far as I supposed possible to be taken at present, and is as far as, I beleive, any State has taken— I shall be happy to find it meets your approbation— The furthest, I presume, that may be taken is to restore those Estates which may have been confiscated, and not sold—
        Various Constructions are made of the 5th & 6th Articles of the Treaty— The two Gentlemen aforementioned are to the extent of the liberal; while, on the other extreem, some hold that the 5th Article only relates to the Absentees, and the sixth, in the whole, to those, only, who remained as residents in the United States— I sincerely wish that such measures may be finally adopted by the several States, as may “entitle their Decisions to the Approbation of disinterested Men, and dispassionate Posterity—”
        I am well pleased to find that you and Mr Jay are in the Com̃ission for settling the commercial Treaty with G Britain, & hope it will be extended to those with the several powers of Europe—
        My endeavours have been used to awaken the attention of Persons of influence in New Hampshire, to this important object—and I have corresponded with Mr Gerry, now at Congress, thereon— He writes me under the first of March 84 that “by outlines of a plan before Congress, for arranging our foreign Concerns, including those of Commerce”—“general principles are laid down which will prevent foreign Nations from taking Advantages, more especially of the Carrying Trade—and the business is by the report put into the hands of Messs Adams Franklin & Jay”— “indeed if the measures we have proposed in the Report should be adopted, our Commerce will be on the most extensive liberal and advantageous Footing— Doctor Franklin has, I think, without proper Authority, enter’d on Negotiations, by virtue of obsolete Powers, (as they appear to me) issued soon after his first arrival as a Com̃issioner in Europe— He has formed a Treaty with Sweden, and it is ratified, but I am apt to think you will not see any more effects of his seperate Negotiations— I am sure you will not with my consent—”
        The Commonwealth of Virginia, whose Interest it undoubtedly is to admit, without distinction, all Nations to carry her produce,

having but little Navigation belonging to their Citizens, has passed an Act, granting Congress such powers as to enable that Body to counteract the unjustifiable Proclamation of the King of G Britain—or the effects of any Acts of his Parliament which may be particularly levelled at the destruction of the Trade of these States— which Act they forwarded to the several Governments, recommending similar Laws to be passed, on which Condition theirs is to take place— Such jealousy unhappily prevails, in this State, against additional Powers being granted to Congress, that a like bill, with that of Virginia, reported by a Comee of both Houses, was referred to the next Session of the G Court when I hope it may pass—for if full powers of regulating our Commerce with foreign Nations, is not given to Congress, the Trade of the several States will soon be in a distracted Situation—& the sole benefit of it reaped by foreigners— there may be no occasion of granting adequate, perpetual, Powers—but they should have such powers as are sufficient—tho’ they may be limited as to time, untill Tryal is made, when, if approved of, they may be engrafted into the Confederation, or discontinued—or others adopted in their room—
        It is with much concern that I am oblig’d to repeat the melancholy account of the situation of our public Funds— in my former letters I have troubled you with my sentiments, and have no better intelligence to give, at this time, on the Subject—
        The general Impost, required by Congress, has been adopted in some States in the whole—by others in part— some have not passed on it,—& One or two have rejected it—while not any general System, for supplying the foederal Chest, is mentioned by any State— A Jealousy gains ground to the Northward that the Monies will not be properly applied— the Office of Financier is reprobated, & Instructions given to the Delegates of this State to endeavour an abolition of it, and an institution of a Board of Treasury, annually to be chosen—from different States—and by rotation— No appearance of settling the public Accounts, on which this Government sup̃ose they are greatly in advance— A very large Sum of old Emission Money in our Treasury, and in the hands of Individuals, beside redeeming our full Share of it, for the redemption of which surplus in our possession, no provision is likely to be made—an entire Silence as to reimbursing the enormous debt incurred in the Penobscot Expedition—are Matters so important that, unless they are settled, will prevent any further Grants or Supplies to Congress— Nay I suspect may cause a Stop in the payment of any more of the £400,000 heretofore

granted, of which only £91,000 is yet paid to the Receiver General, & this is more than any other State has paid, in proportion.— What must be the End of this? As I hinted in my last a party seem disposed to heave all into confusion, that their deep laid plans may take place— another party, thorough Republicans, say that this is the time to make a stand, and that the virtues and good sense of the People are so general, that it is possible such measures may be now taken as to prevent the ills of trusting the Aristocratical party with more power, and to place our Union on a stable Basis—
        How much farther can Congress proceed without the public Chest’s being supplied?— where will be our Faith—our Credit—? The Several States might raise their proportions of public Charges in their own way, and with ease, saving thereby their full independence— this neglected, such power must finally be given to Congress, to save the whole, as may be repented of when too late. It appears to me impossible that the U States can continue long, as such, in this unsettled Situation— The Powers of Europe will see & take advantage of it—
        Neither has this General Court provided for any revennue to supply their own Treasury. The Country Gentlemen insist that their Constituents cannot bear any more Taxes than are now laid on them—and want to adopt Excises and Duties on every article consumed by the People in the lower Towns— this not being agreed to, nothing was done to supply the Treasury—nor is any money now coming in to pay the Interest of our own consolidated Notes, except what arises from an Impost, and a partial excise which leave a great deficiency— this Neglect in the Legislature occasioned the State Securities to fall 10 per Cent— A little more dear bought experience may bring us to some consistent Conduct or our Independence will prove a Curse instead of a Blessing—
        In the enclosed Gazette You have the report of a Committee on the Order of the Cincinnati—which was unanimously accepted by the House— Pay the Officers and this Order will be harmless, but if persecution is added to Injustice, in withholding their righteous demands, They may, joyned to other Malcontents, become formidable— The Commutation with the Officers—and the Impost granted to Congress, cause a few County Meetings, but I beleive they will prove of no great Consequence—
        I have not had the happiness of seeing Mr Dana since his return from Europe—tho’ I have the pleasure of acquainting you that he

has been unanimously elected a Delegate to Congress—agreeably to your wishes—and proceed As soon as his health will permit—having been very unwell since his return to America.
        Difference in Sentiments arises between the British in Nova Scotia, and this Governmt—as to the Branch of the River St Croix, designed in the treaty of Peace— We claim the most Eastern— They the more Western—. permit me to ask whither any fixed certain Branch, & which, if either, was precisely ascertained by the Commissioners— I am told a No Line drawn from the Branch claimed by the British will not strike the High Land mentioned in the Treaty—This Matter must be settled and may probably be agitated at the next session of the G Court—. I should be happy to know your Sentiments thereon—
        This Government is renewing their Claims to Lands, Westward of Hudson’s River, not so much with an intent of settling as of ceding them to Congress; New York being disposed to compromise with Congress, by Cession of a part, reserving a handsome Share to themselves: which they are now granting to Settlers on easy Terms—The report of a former Committee on the Subject has been before the Court, and I think is in your hand writing—
        Many Affairs of great importance to each State—and to the U States are before them respectively—Your Assistance is much wanted: tho’ I acquiesce in your continued Absence, as it must be more beneficial to the whole—notwithstanding it deprives me a longer time of the honour of your Company to a Saturday dinner, which you were so kind as to promise me, in a former Letter—
        Speaking of a Saltfish Dinner, reminds me of the rapid Settlement making at Port Roseway in N Scotia—and the Attempts to rob us of the Whale Fishery— If the Alien Duty on Oyle is imposed by Britain, on that catched in Vessels, owned by Citizens of this State, it will infallibly transplant the People of Nantucket to Nova Scotia— I do’n’t doubt you are so fully sensible of this danger as to avert it if possible— I confess that the danger of losing so benificial and necessary a branch of business alarms me—
        You will pardon my imperfect Intelligence, on account of the desire I have to render you any agreeable Service—and permit me to hope such return of advice as you may think of Consequence—
        I have taken my leave of the Chair, as Speaker of the House, it being too great a Confinement for my health—and for my private Business—six months nearly of the past year having been employed

in that Station— I may be in the G Court the ensuing year, in some Capacity, being anxious to afford my poor assistance, at this critical time—
        Shall I ask the favor of your offering my most respectful Compliments to Mr Jay And his Lady—with Whom I had the Honor of dining at Philada, when He was President of Congress—
        My best Wishes and most sincere regards ever attend yourself—being with all sincerity— / Dear Sir / Your affectionate Friend / and most Obt hble Servt
        
          Tristram Dalton
        
      